In an action, inter alia, to recover the proceeds of a life insurance policy, the plaintiff appeals from an order of the Supreme Court, Kings County (Kramer, J.), dated June 24, 1998, which granted the motion of the defendant Patricia Alexander for summary judgment dismissing the complaint insofar as asserted against her.
Ordered that the order is affirmed, with costs.
The plaintiff lacks standing to sue on behalf of the decedent’s estate since she has not received letters of administration (see, EPTL 11-3.1, 1-2.13; Palladino v Metropolitan Life Ins. Co., 188 AD2d 708). Moreover, the plaintiff has failed to show that she has an actual legal stake in the matter being adjudicated (Society of Plastics Indus. v County of Suffolk, 77 NY2d 761, 772-773). Bracken, J. P., Thompson, Goldstein, McGinity and Schmidt, JJ., concur.